ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to claims 1, 3, 5, 9, and 10 and the cancellation of claims 2, 4, and 12 in the response filed 10/19/21 is acknowledged.
Claims 1, 3, and 5-11 are now pending in the application and are examined below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification describes the lifter comprising expanding portions that may be expanded by injection of a fluid ([44]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Keita Imai on 12/1/21.

The application has been amended as follows: 
Claim 1 (Currently Amended by Examiner): A lifting belt comprising: 
a lifter configured to generate a tractive force in a longitudinal direction of a spinal column by expansion; 
a left connector and a right connector respectively disposed on a left side and a right side of the lifter; and 
a central connector attachable to or detachable from the left connector and the right connector, 
wherein the left connector comprises: 
a first connecting member connected to an upper end of the lifter on the left side of the lifter; and 
a second connecting member connected to a lower end of the lifter on the left side of the lifter, and 
the right connector comprises: 
another first connecting member connected to an upper end of the lifter on the right side of the lifter, and 
another second connecting member connected to a lower end of the lifter on the right side of the lifter, 
wherein the central connector comprises: 
a first central connecting member to be connected to the first connecting member and the another first connecting member; and 
a second central connecting member to be connected to the second connecting member and the another second connecting member,
 configured to indicate a connection location of the left connector or the right connector based on a body size of a user, 
wherein the indicator comprises a curve indicating an edge of the left connector or an edge of the right connector, and lexical indicia configured to indicate the body size of the user corresponding to the curve.
Claim 9 (Currently Amended by Examiner): A lifting belt comprising: 
a lifter configured to generate a tractive force in a longitudinal direction of a spinal column by expansion; 
a left connector and a right connector respectively disposed on a left side and a right side of the lifter; and 
a central connector attachable to or detachable from the left connector and the right connector, 
wherein the left connector comprises: 
a first connecting member connected to an upper end of the lifter on the left side of the lifter; and 
a second connecting member connected to a lower end of the lifter on the left side of the lifter, and 
the right connector comprises: 
another first connecting member connected to an upper end of the lifter on the right side of the lifter, and 
another second connecting member connected to a lower end of the lifter on the right side of the lifter, 
wherein the central connector comprises: 
a first central connecting member to be connected to the first connecting member and the another first connecting member; and 

wherein the central connector comprises an indicator configured to indicate a connection location of the left connector or the right connector based on a body size of a user, 
wherein the left connector or the right connector comprises an edging member extended from an upper end and a lower end of the lifter to cover an outer side of the left connector or the right connector, and 
a sum of a distance from an end of the central connector to the indicator and a width of the edging member is less than or equal to 1/2 of a total length of the central connector.
Claim 10 (Currently Amended by Examiner): A lifting belt comprising: 
a lifter configured to generate a tractive force in a longitudinal direction of a spinal column by expansion; 
a left connector and a right connector respectively disposed on a left side and a right side of the lifter; and 
a central connector attachable to or detachable from the left connector and the right connector, 
wherein the left connector comprises: 
a first connecting member connected to an upper end of the lifter on the left side of the lifter; and 
a second connecting member connected to a lower end of the lifter on the left side of the lifter, and 
the right connector comprises: 
another first connecting member connected to an upper end of the lifter on the right side of the lifter, and 

wherein the central connector comprises: 
a first central connecting member to be connected to the first connecting member and the another first connecting member; and 
a second central connecting member to be connected to the second connecting member and the another second connecting member, 
wherein the lifter further comprises: 
a plurality of expanding portions configured to extend in the longitudinal direction of the spinal column and configured to be expanded by injection of a fluid; and 
a plurality of blocking portions disposed among the plurality of expanding portions in a vertical direction of the lifter, 
wherein a distance from an end of the left connector or the right connector to an expanding portion closest to the left connector or the right connector among the plurality of expanding portions is greater than or equal to 1/2 of a total length of the central connector.
Reasons for Allowance
Claims 1, 3, and 5-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record when applied alone or in combination neither anticipates nor renders obvious a lifting belt comprising: a lifter configured to generate a tractive force in a longitudinal direction of a spinal column by expansion; a left connector and a right connector respectively disposed on a left side and a right side of the lifter; and a central connector attachable to or detachable from the left connector and the right connector, wherein the central connector comprises an indicator configured to indicate a connection location of the left connector or the right connector based on a body size of a user, wherein the indicator a, which is attachable and detachable to the left connector f1/f2/f3 and right connector f1/f2/f3 (figs. 3 and 4). However, these references fail to disclose or teach the central connector comprising an indicator configured to indicate a connection location of the left connector or the right connector based on a body size of a user, wherein the indicator comprises a curve indicating an edge of the left connector or an edge of the right connector, and lexical indicia configured to indicate the body size of the user corresponding to the curve. While the Thornton US 8,864,695 B2 discloses belt wings 22 and 24 comprising curved indicators 104 for the positioning of tightening segments 38/40 (fig. 3 and col. 14, lines 51-57), the structure of Thornton’s device is not clearly analogous to Baugatz’s central connector and left and right connectors; based on Thornton’s figs. 14-15, one of ordinary skill in the art would naturally draw the conclusion that Thornton’s wings 22/24 are analogous to Baugatz’s bands f1/f2/f3, and that Thornton is missing a central connector. Thus, Thornton’s indicators would not be obviously interpreted as indicating an edge of the left connector or an edge of the right connector. Furthermore, no other reference to date has been found in the prior art that would be able to properly modify Sebastian and Baugatz to address their deficiencies. Dependent claims 1, 3, and 5-8 are allowed by virtue of their dependence on independent claim 1. 
Regarding claim 9, the prior art of record when applied alone or in combination neither anticipates nor renders obvious a lifting belt comprising: a lifter configured to generate a tractive force in a longitudinal direction of a spinal column by expansion; a left connector and a right 
Regarding claim 10, the prior art of record when applied alone or in combination neither anticipates nor renders obvious a lifting belt comprising: a lifter configured to generate a tractive force in a longitudinal direction of a spinal column by expansion; a left connector and a right connector respectively disposed on a left side and a right side of the lifter; and a central .

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Thornton US 8,864,695 B2; Romano US 4,135,503; Curlee US 4,178,922.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.